Filed 10/6/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                         DIVISION FOUR


 ENTERPRISE RENT-A-CAR OF                B321016
 LOS ANGELES,
                                         (Los Angeles County
     Petitioner,                         Super. Ct. No. BC654195)
       v.

 THE SUPERIOR COURT OF THE
 COUNTY OF LOS ANGELES,

       Respondent;

 DONARA GRIGORYAN,

     Real Party in Interest.



     ORIGINAL PROCEEDINGS; petition for writ of mandate.
David A. Rosen, Judge. Petition granted.
     Polsinelli, Wesley D. Hurst, J. Alan Warfield, and
Stephanie L. Bowlby for Petitioner.
     Mgdesyan Law Firm, George Gevork Mgdesyan, and
Araksya Boyadzhyan for Real Party in Interest.
                        INTRODUCTION

       Vehicle Code1 section 14608 provides, in relevant part: “(a)
A person shall not rent a motor vehicle to another person unless
both of the following requirements have been met: [¶] (1) The
person to whom the vehicle is rented is licensed under this code
or is a nonresident who is licensed under the law of the state or
country of his or her residence. [¶] (2) The person renting to
another person has inspected the driver’s license of the person to
whom the vehicle is to be rented and compared either the
signature thereon with that of the person to whom the vehicle is
to be rented or the photograph thereon with the person to whom
the vehicle is to be rented.”
       In this case of first impression, we consider whether section
14608 imposes a duty on a rental car agency to investigate a
prospective renter’s residence status when he or she, at the time
of rental, provides the agency with: (1) a facially valid foreign
driver’s license; and (2) a local California address on the rental
paperwork. We decide it does not. As discussed further below,
requiring a rental car agency to investigate whether a
prospective renter who presents a facially valid foreign driver’s
license is still a resident of that jurisdiction at the time of rental
goes beyond the scope of duties prescribed by the Legislature.

      FACTUAL AND PROCEDURAL BACKGROUND

      In 2015, Donara Grigoryan was injured in a car accident
involving a rental car driven by Izat Murataliev. Harutyan
Ajaryan rented the car involved in the accident from Enterprise



1     All further undesignated statutory references are to the
Vehicle Code.


                                  2
Rent-A-Car Company of Los Angeles (ERAC-LA). Murataliev was
listed as an additional authorized driver in the rental agreement
between Ajaryan and ERAC-LA. At the time of rental,
Murataliev presented ERAC-LA with a facially valid driver’s
license issued by Kyrgyzstan, and a local California address on
the rental paperwork.
       Grigoryan sued ERAC-LA, Murataliev, and EAN Holding,
LLC (EAN) for negligence.2 Specifically, Grigoryan alleged
ERAC-LA negligently entrusted Murataliev with the rental
vehicle, and therefore proximately caused her injuries.
       ERAC-LA moved for summary judgment on Grigoryan’s
claim against it for negligent entrustment, arguing the claim
failed as a matter of law because ERAC-LA complied with section
14608. Grigoryan opposed the motion, arguing Murataliev was a
resident of California, and the visual inspection of a foreign
license does not satisfy the requirements of section 14608.
Rather, she contended ERAC-LA was required to determine
whether Murataliev was still a resident of Kyrgyzstan to comply
with section 14608. Grigoryan further argued material factual
disputes exist regarding ERAC-LA’s inspection of Murataliev’s
foreign driver’s license.
       At the hearing on the motion, the trial court requested
supplemental briefing regarding whether ERAC-LA had a duty
under section 14608, subdivision (a)(1) to determine whether the
prospective renter is a “California resident or not at the time of


2     Murataliev died while this case was pending in the trial
court. Grigoryan subsequently added Murataliev’s estate as a
defendant. EAN owned the rental vehicle. The trial court granted
EAN’s motion for summary judgment on grounds not relevant to
ERAC-LA’s petition.


                                3
the rental.” The trial court explained that issue was
determinative of the case: “Now, [section] 14608 [subdivision]
(a)(2) talks about a requirement that the rental agency inspect
the renter’s driver’s license and . . . determine whether it’s
facially valid, either by comparing signatures or comparing
photograph [of] face [to] in-person face. There’s no dispute here
about [section] 14608 [subdivision] (a)(2), and there’s no dispute
as far as I can see that the defendants complied with it. [¶] . . .
[ERAC-LA] confirmed that Murataliev[,] the person with the
license[,] was Murataliev the person in the shop. So it all focuses
– the inquiry for the briefing focuses on [section] 14608
[subdivision] (a)(1).”
       After considering the supplemental briefing, the trial court
denied ERAC-LA’s motion, finding that “where, as here, a
prospective renter provides a local address and a foreign driver’s
license which is otherwise facially valid, . . . it is the duty of the
rental agency, per [section 14608, subdivision (a)(1)], to inquire at
the rental transaction how long the prospective renter has
resided locally. Then, and only then, can the rental agency
determine within the bounds of its statutory duty, whether the
prospective renter has presented a valid driver’s license.”
       ERAC-LA filed a petition for writ of mandate in this court
to reverse the trial court’s order denying its motion for summary
judgment. We issued an alternative writ ordering the court to
either: (1) after notice of the parties and an opportunity to be
heard, vacate the May 24, 2022 order denying ERAC-LA’s motion
for summary judgment and enter a new order granting the
motion on the ground that ERAC-LA has no duty under section
14608 to inquire into a person’s length of stay in California; or, in
the alternative (2) show cause why a peremptory writ of mandate




                                  4
should not issue. In response to the alternative writ, the trial
court issued an order providing Grigoryan an opportunity to file a
brief responding to the trial court’s intention to comply with the
alternative writ by vacating its order denying ERAC-LA’s motion
for summary judgment and entering a new order granting the
motion. The order also provided ERAC-LA an opportunity to file
a reply brief to Grigoryan’s response.
       After the parties submitted their briefs, the trial court
issued a new order declining our “invitation . . . to change its
ruling of May 24, 2022.” The court stated: “The issue before the
court appears to be a case of first impression; the narrow issue as
to whether [section 14608, subdivision (a)(1)] places a duty upon
a rental agency to inquire into the renter’s residence so as to
determine if [the] renter satisfies the requirement to have a
facially valid California driver’s license (‘under this code’) or a
facially valid foreign driver’s license (‘from the jurisdiction where
he resides’) by and through its express reference to same.” In
holding the rental car agency has a duty to inquire into the
prospective renter’s residence, the court explained: “Here, the
prospective renter presented only a facially valid Kyrgyzstan
driver’s license and a local California address. Thus, the rental
agency could not, without asking the renter/decedent at least one
more question; to wit, ‘how long have you lived at this local
address?’ fulfill its duty to determine whether decedent had a
valid driver’s license under the California vehicle code, or
whether decedent’s facially valid Kyrgyzstan license was
acceptable because that is where he lived at the time of rental. It




                                 5
is this determination that the rental agency is also required to
make under [section 14608, subdivision (a)(1)].”3

                          DISCUSSION

A.    Rental Car Agency’s Duties

      Section 14604, subdivision (a) provides: “No owner of a
motor vehicle may knowingly allow another person to drive the
vehicle upon a highway unless the owner determines that the
person possesses a valid driver’s license that authorizes the
person to operate the vehicle. For the purposes of this section, an
owner is required only to make a reasonable effort or inquiry to
determine whether the prospective driver possesses a valid
driver’s license before allowing him or her to operate the owner’s
vehicle. An owner is not required to inquire of the [Department of
Motor Vehicles (DMV)] whether the prospective driver possesses
a valid driver’s license.” “A rental company is deemed to be in
compliance with subdivision (a) if the company rents the vehicle
in accordance with sections 14608 and 14609.” (§ 14604, subd.
(b).)
      As previously discussed, section 14608 provides in relevant
part that “a person shall not rent a motor vehicle to another
unless” the renter is “licensed under this code” or under the law
of another state or country of residence, and “[t]he person renting
to another person has inspected the driver’s license of the person
to whom the vehicle is to be rented and compared either the
signature thereon with that of the person to whom the vehicle is



3     Our alternative writ provided Grigoryan with the
opportunity to file a return to the writ by August 1, 2022. She did
not do so.


                                 6
to be rented or the photograph thereon with the person to whom
the vehicle is to be rented.” (§ 14608, subds. (a)(1) & (a)(2).)
       Section 14609 requires those renting a motor vehicle to
another person to keep a record of the vehicle’s registration
number, the name and address of the renter, and the renter’s
driver’s license number, expiration date, and issuing jurisdiction.4

B.    ERAC-LA is Entitled to Summary Judgment

         1. ERAC-LA Complied with Section 14608

        ERAC-LA contends it is entitled to summary judgment as a
matter of law because it complied with section 14608 by visually
inspecting Murataliev’s Kyrgyzstan driver’s license to confirm it
was facially valid. It argues it was not required under section
14608, subdivision (a)(1) to investigate whether Murataliev was
still a resident of Kyrgyzstan, or whether he had permanently
moved to the California address he provided in the rental
paperwork. Grigoryan counters that the plain language of section
14608, subdivision (a)(1) (i.e., the reference to “residence”)
imposes a duty on the rental car agency to determine the
prospective renter’s residence in addition to the requirements set
forth in subdivision (a)(2) to inspect the signature or photograph
on the license. We agree with ERAC-LA. As discussed below,
although no court has directly addressed this narrow issue,
California courts have repeatedly declined to impose additional
investigatory duties on rental car agencies absent a clear
legislative declaration to the contrary.




4     ERAC-LA’s compliance with section 14609 is not at issue
here.


                                 7
       In Philadelphia Indemnity Ins. Co. v. Montes-Harris (2006)
40 Cal.4th 151, 155 (Philadelphia), our Supreme Court addressed
whether “the duty of an insurer to investigate the insurability of
an insured . . . appl[ies] to an automobile liability insurer that
issues an excess liability insurance policy in the context of a
rental car transaction[.]” The court concluded: “[W]here, as here,
the sale of excess liability insurance in a rental car transaction
occurs after the rental car customer presents a facially valid
driver’s license and after the license inspection and signature
verification requirements of . . . section 14608, subdivision (b),[5]
have been met, the excess insurer has no obligation to conduct a
further inquiry regarding the validity of the customer’s driver’s
license.” (Ibid.) The court noted that at oral argument, it “asked
the claimants what additional investigation should be required of
excess insurers to ferret out rental car customers whose driver’s
licenses appear facially valid but in fact are suspended or
revoked.” (Id. at p. 162.) The claimants “suggested that rental car
agents should affirmatively ask potential rental customers
whether their driver’s licenses have been suspended or revoked,
and whether they have moved in the last year without notifying
the DMV. They conceded, however, that such questioning might
not be effective in those cases where, as here, a customer tenders
a facially valid license that he or she knows or has reason to
know has been suspended or revoked.” (Id. at p. 163)
       In further support of its holding, the Philadelphia court
explained: “[T]he Legislature surely is aware that rental car
companies, as owners of vehicles, typically supply the mandatory
financial responsibility law coverage as part of the rental

5     Effective January 1, 2013, section 14608, subdivision (b)
was redesignated subdivision (a)(2). (Stats. 2012, ch. 406, § 2.)


                                  8
transaction. Yet, armed with that knowledge, the Legislature has
determined that a rental car company ‘is deemed to be in
compliance’ with the requirement that an owner make a
reasonable effort or inquiry to determine whether a prospective
driver possesses a valid driver’s license if, before renting to a
customer, it visually inspects the customer’s driver’s license and
verifies the customer’s signature in accordance with section
14608, subdivision (b), and also maintains records in accordance
with section 14609. (§ 14604, subd. (b).) Because the Legislature
has not seen fit to require DMV license checks or other specific
investigatory measures on the part of an owner and typical
provider of mandatory coverage in the rental car context, we shall
decline to judicially impose such obligations on the offeror of
optional excess coverage for purposes of preserving its rights to
rescind an excess policy or invoke an exclusion clause based on a
rental car customer’s presentation of a facially valid but
suspended driver’s license. Moreover, while the Legislature might
consider after this opinion whether further investigation should
be required of a rental car company, and by extension an excess
insurer, we remain mindful that the Legislature stands in the
best position to identify and weigh the competing consumer,
business, and public safety considerations that present
themselves in the rental car context.” (Philadelphia, supra, 40
Cal.4th at p. 163.)
       Relying on Philadelphia, the court in Flores v. Enterprise
Rent-A-Car Co. (2010) 188 Cal.App.4th 1055, 1059 (Flores) held
rental car agencies have no duty to investigate the customer’s
license and driving records beyond the visual inspection required
by section 14608. In Flores, the plaintiffs alleged the renter had
prior DUI convictions in the last 48 months, and the rental




                                9
agency should have known this information and should have
declined to rent the vehicle to him. (Id. at p. 1060.) The plaintiffs
urged the Court of Appeal to find the decision in Osborn v. Hertz
Corp. (1988) 205 Cal.App.3d 703 (Osborn) “no longer viable”
because “electronic driver’s license checks are now available to
the rental car industry.”6 (Flores, supra, 188 Cal.App.4th at p.
1062.) The Flores court concluded, however, “that the availability
of electronic driver’s license checks does not render the rationale
and holding of Osborn obsolete.” (Ibid.) To the contrary, it found
our Supreme Court’s decision in Philadelphia, decided after
Osborn, demonstrates “that rental car companies have no duty to
conduct an electronic search of the driving records of their
customers before entrusting a vehicle to them.” (Ibid.) The Flores
court took from the reasoning of Philadelphia “two salient
points”: “The first is that through section 14604, the Legislature
has balanced the danger caused by those who drive with revoked
or suspended licenses against ‘the unique nature and operational
constraints of the rental car business’ (Philadelphia, supra, 40
Cal.4th at p. 162), and made the policy decision that the scope of
a rental car agency’s ‘reasonable effort or inquiry’ into the license
status of its customers (§ 14604, subd. (a)) is limited to
performing the tasks required by section 14608, subdivision
[(a)(2)]: ‘inspect[ing] the driver’s license of the person to whom
the vehicle is to be rented and compar[ing] the signature thereon


6      The court in Osborn held: “an agency has no duty to ask
questions to investigate the driving record of the customer, and
the agency may rely on presentation of a valid driver’s license as
sufficient evidence of fitness to drive, absent a legislative
declaration to the contrary.” (Flores, supra, 188 Cal.App.4th at p.
1062.)


                                 10
with the signature of that person written in his or her presence.’
The rental car agency is not required to make a DMV check of the
customer’s license status. (Philadelphia, supra, 40 Cal.4th at p.
163; § 14604, subd. (a).) Second, because of this specific policy
decision, and because the Legislature is better suited to ‘weigh
the competing consumer, business, and public safety
considerations that present themselves in the rental car context’
(Philadelphia, supra, 40 Cal.4th at p. 163), any expansion of the
duty of investigation imposed on rental car agencies is a matter
for legislative, not judicial, action. Significantly, despite
Philadelphia’s invitation to the Legislature to require rental car
agencies to perform further investigation, the Legislature has not
changed the relevant statutes. The absence of statutory changes
suggests that the Legislature approves the Supreme Court’s
reasoning.” (Flores, supra, 188 Cal.App.4th at p. 1069, fn.
omitted.)
       Consistent with Philadelphia, Osborne, and Flores, we
conclude a rental car agency complies with section 14608 by
visually examining the license and verifying either the signature
on the license or the photograph. This conclusion does not, as the
trial court held, “render the terms ‘resident’ and ‘nonresident’ [in
section 14608, subdivision (a)(1)] superfluous.” Rather, a rental
car agency is entitled to rely on the prospective renter’s
presentation of a foreign driver’s license as sufficient evidence of
residence in the country from which the driver’s license was
issued.
       The trial court’s reliance on Lindstrom v. Hertz Corp.
(2000) 81 Cal.App.4th 644 (Lindstrom) is misplaced. According to
the trial court, the Lindstrom court “highlighted the duty of
rental car agencies with regard to residency in stating under the




                                11
heading ‘duty’, that ‘rental car agencies are required by state law
to determine whether a potential customer possesses a valid
driver’s license from the jurisdiction where he resides.’” We
disagree. In Lindstrom, a foreign citizen with a valid driver’s
license from his country rented a car from a rental agency in
California. (Id. at p. 646.) Shortly after, he was involved in an
accident in which the plaintiff was injured. (Ibid.) The plaintiff
argued the rental agency had a duty to determine whether the
renter was familiar with California rules of the road. (Id. at p.
649.) The Lindstrom court disagreed with the plaintiff, holding
the rental car agency was not liable for negligent entrustment
because its “duty of care is limited to determining whether the
lessee has a valid driver’s license as required” by section 14608; it
“has no duty to determine the lessee’s familiarity with
California’s traffic rules.” (Id. at 647.) Thus, contrary to the trial
court’s reading of Lindstrom, the Court of Appeal neither held,
nor had the opportunity to hold under the facts of the case, that a
rental agency has a duty to further inquire into a prospective
renter’s residence after visually verifying the foreign driver’s
license.
      Moreover, apparently acknowledging that nothing in
section 14608 suggests the Legislature intended to impose
investigatory duties on the rental car agency, the trial court held
ERAC-LA did not have a duty to “investigate, per se” but to
inquire how long Murataliev had been living at the local
California address provided in the rental paperwork. Asking how
long he had lived in California, however, would not have allowed
ERAC-LA to determine whether Murataliev “resided” in
California. Physical presence in the state, even where the person
maintains a residence for an extended period of time, is not




                                 12
sufficient to determine whether the person “resides” in California
for purposes of issuing a driver’s license. (See § 12505, subd.
(a)(1) [“[R]esidency shall be determined as a person’s state of
domicile. ‘State of domicile’ means the state where a person has
his or her true, fixed, and permanent home and principal
residence and to which he or she has manifested the intention of
returning whenever he or she is absent.”].) Section 12505,
subdivision (c) permits a foreign resident to drive in California on
a foreign license for 10 days from the date of establishing
residence in the state. To determine whether a person has
established residence in the state, section 12505, subdivision
(a)(1) includes a nonexhaustive list of evidence, which may suffice
to establish a prime facie case (i.e., a rebuttable presumption) of
residence, including: address where registered to vote; payment
of resident tuition at a public institution of higher education;
filing a homeowner’s property tax exemption; or other acts,
occurrences, or events that indicate presence in the state is more
than temporary or transient. (§ 12505, subd. (a)(1).) Thus, even if
ERAC-LA asked Murataliev how long he had been living in
California, his response would not have revealed whether he had
sufficiently manifested an intent to be domiciled in California as
opposed to Kyrgyzstan (and thus whether he was required to
have a facially valid California driver’s license to legally drive or
rent a vehicle in this state). We therefore decline to impose the
proffered duty on a rental car agency, when it is neither expressly
provided for in the statute, nor effective at ensuring statutory
compliance.
       Our conclusion that a rental car agency is entitled to rely
on a foreign driver’s license as sufficient evidence of residence in
the country from which the driver’s license was issued finds




                                 13
further support in other provisions of the Vehicle Code. (See
Curle v. Superior Court (2001) 24 Cal.4th 1057, 1063 [statute
must be interpreted in the context of the entire statutory scheme
of which it is a part].) Specifically, section 12805, subdivision
(a)(6) prohibits the DMV from issuing a driver’s license to a
person “[w]ho holds a valid driver’s license issued by a foreign
jurisdiction unless the license has been surrendered to the
[DMV], or is lost or destroyed.” That Murataliev still had a
facially valid foreign license in his possession after also having
apparently been issued a California driver’s license7 may indicate
a failure on the part of the DMV, or dishonest conduct on the part
of Murataliev. As discussed above, however, section 14604
requires only that a rental car agency “‘make a reasonable effort’
to determine whether the prospective driver possesses a valid
driver’s license”; “that reasonable effort does not include checking
DMV records.” (See Flores, supra, 188 Cal.App.4th at p. 1066.)

         2. No Material Factual Disputes Exist

       Having concluded ERAC-LA cannot, as a matter of law, be
held liable for negligent entrustment based on its failure to
inquire how long Murataliev lived in California at the time he
presented ERAC-LA with his foreign driver’s license, we now
turn to Grigoryan’s alternative argument that material factual
disputes exist regarding whether ERAC-LA complied with 14608,
subdivision (a)(2).


7      In support of her supplemental brief in opposition to ERAC-
LA’s motion for summary judgment, Grigoryan submitted
additional evidence purportedly demonstrating that, at the time
of the accident, Murataliev had a suspended California driver’s
license.


                                14
       As previously noted, at the initial hearing on ERAC-LA’s
motion for summary judgment, the trial court concluded there
was no dispute regarding whether ERAC-LA complied with
section 14608, subdivision (a)(2): “There’s no dispute here about
[section] 14608 [subdivision] (a)(2), and there’s no dispute as far
as I can see that the defendants complied with it. [¶] . . . [ERAC-
LA] confirmed that Murataliev[,] the person with the license[,]
was Murataliev the person in the shop.” On this point, we agree
with the trial court.
       In support of its motion for summary judgment, ERAC-LA
presented the following evidence: (1) at the time of rental,
Murataliev presented a driver’s license issued by Kyrgyzstan; (2)
ERAC-LA’s rental records indicate Murataliev’s license
information was obtained at the time of the rental; and (3)
records from Kyrgyzstan confirmed Murataliev’s driver’s license
number and birthday, which matched ERAC-LA’s rental records.8
Based on this evidence, we conclude ERAC-LA met its prima
facie burden of establishing its compliance with section 14608,
subdivision (a)(2) by adequately inspecting Murataliev’s foreign
driver’s license.


8     On behalf of ERAC-LA, a Kyrgyzstan attorney sent an
“Attorney Information Request” to a Kyrgyzstan Office of
Government Agency (referred to as “Unaa”) to confirm
Murataliev was issued a Kyrgyzstan driver’s license on June 25,
2010. In response, ERAC-LA received a document titled
“Response to Attorney Information Request from Ministry of
Digital Development of the Kyrgyz Republic, ‘Unaa Government
Agency’,” which was then translated by a certified Russian
interpreter and translator. The response, signed by the Deputy
Minister of the Unaa, confirmed Mr. Murataliev was issued a
Kyrgyzstan driver’s license on June 25, 2010.


                                15
       The burden therefore shifted to Grigoryan to establish the
existence of a triable issue of fact regarding ERAC-LA’s
inspection of Murataliev’s driver’s license. (See Code Civ. Proc.,
§ 437c, subd. (p)(2).) In her preliminary opposition to ERAC-LA’s
petition, Grigoryan argues material factual disputes exist based
on the following facts: (1) Kendra Carter, the ERAC-LA employee
who handled the 2015 rental transaction with Murataliev, could
not recall at her 2018 deposition whether she verified
Murataliev’s name and address information, and further testified
she did not examine Murataliev’s signature; (2) ERAC-LA’s
records indicate Murataliev’s license was verified at two different
times; and (3) Carter did not follow ERAC-LA’s internal policies
and procedures regarding foreign licenses. This evidence is
insufficient to create a triable issue of material fact.
       First, section 14608, subdivision (a)(2) requires that the
rental car agency either verify the signature or the photograph on
the license. At her deposition, Carter testified she always
examines the photograph on the license to check that it matches
the person presenting the license. Thus, whether she also verified
the signature is immaterial.
       Second, we reject Grigoryan’s contention that because
ERAC-LA’s rental tickets indicate the rental was recorded on
both July 20 and July 21, a material question of fact exists
regarding whether Murataliev’s license was verified. ERAC-LA
explained “that information was recorded simultaneously into
two different databases, which are located [in] different time
zones.” The basis for the discrepancy is immaterial, however.
That ERAC-LA’s electronic records list the same action occurring
at two different times does not create a factual dispute regarding




                                16
whether Carter verified Murataliev’s license by checking the
photograph.
        Third, Grigoryan argues ERAC-LA violated its own
requirement that a prospective renter with a foreign license in a
language other than English must also present an international
driver’s permit or suitable translation. But even assuming ERAC-
LA had an internal policy requiring an examination of an
international permit or a translation of the foreign license, that
policy would impose requirements in addition to those in section
14608. “Violation of a self-imposed rule does not create actionable
negligence unless plaintiff (1) suffers the type of harm sought to
be prevented by the rule and (2) is a member of the class of
people for whose protection the rule was promulgated.” (Software
Design & Application LTD. v. Hoefer & Arnett, Inc. (1996) 49
Cal.App.4th 472, 482.) Grigoryan neither argued, nor submitted
evidence, indicating ERAC-LA’s policy exists for her protection.
        Finally, Grigoryan contends “[i]t is also disputed as to
whether Ms. Carter in fact took steps to determine if Defendant
Murataliev was fit to operate a vehicle.” The complaint, however,
does not allege Murataliev was impaired or otherwise unfit to
drive the rental vehicle. (See Nieto v. Blue Shield of California
Life & Health Ins. Co. (2010) 181 Cal.App.4th 60, 74 [“It is well
established that the pleadings determine the scope of relevant
issues on a summary judgment motion.”].) Whether Murataliev
was fit to drive, therefore, is an immaterial fact.
        Accordingly, we conclude Grigoryan failed to carry her
burden to demonstrate a triable issue of material fact exists
regarding ERAC-LA’s compliance with section 14608, subdivision
(a)(2).




                                17
                        DISPOSITION

       Let a peremptory writ of mandate issue directing
respondent court to vacate its May 24, 2022 and July 29, 2022
orders denying ERAC-LA’s motion for summary judgment and
enter a new order granting the motion. ERAC-LA is awarded its
costs in this proceeding.

              CERTIFIED FOR PUBLICATION




                                             CURREY, J.
We concur:




WILLHITE, Acting P.J.




COLLINS, J.




                              18